I concur in the analysis and disposition of the majority opinion and write separately only to address the issue of thecorpus delicti rule raised in the dissent.
As pointed out by the dissent, the corpus delicti rule has ancient origins and the Supreme Court of Ohio has expressed doubt about the practicality of the rule today in light of the other safeguards afforded to defendants. State v. Edwards
(1976), 49 Ohio St.2d 31, 36, 3 O.O.3d 18, 21, 358 N.E.2d 1051,1056-1057.
The rule was invoked to prevent the government from introducing confessions to prove deaths that ultimately were found not to have actually occurred. While the state must prove all the elements of the crime beyond a reasonable doubt, including those relating to the corpus delicti, the evidence required to be produced before a confession is admissible is not proof beyond a reasonable doubt or even enough to make up a prima facie case. State v. Maranda (1916), 94 Ohio St. 364,114 N.E. 1038.
Where proof of the death is direct and positive, if the circumstances taken together show that there is reasonable grounds to believe that the death was other than by natural means, then an extrajudicial confession can be used to *Page 428 
establish the perpetrator's connection with the death. Additionally, if the facts corroborate the confession by showing that there is some evidence outside the confession that tends to prove some material elements of the crime, then the purpose of the corpus delicti rule has been accomplished and full, direct, and positive evidence of the corpus delicti is not indispensable to admit the confession into evidence without a showing of proof as to the manner and means by which the perpetrator accomplished the killing. State v. Knapp (1904), 70 Ohio St. 380,71 N.E. 705.
In the case sub judice, the coroner, Dr. Thomas Freytag, testified as to the death of the infant as occurring between midnight and 2:00 a.m., a time when only the appellant had access to the child. After receiving the report from the Montgomery County Coroner's Office which conducted the autopsy, while Freytag concluded at that time (as did the Montgomery County Coroner) that the cause of death was undetermined and sometimes referred to as sudden infant death syndrome ("S.I.D.S."), he noted that it was not exclusively consistent with that cause. He testified that S.I.D.S. and suffocation due to homicide both indicate death from lack of breathing, but having no apparent trauma or other evidence to the contrary at the time, the "medical data was inconclusive." Thus, he ruled that it was S.I.D.S. He further stated that "it becomes an investigative procedure that makes the differentiation" between S.I.D.S. and suffocation due to homicide. Upon receipt of the additional investigative information in this matter, he subsequently came to his conclusion of death by suffocation due to homicide and altered the death certificate accordingly.
The Montgomery County Deputy Coroner, Dr. Lee Lehman, who conducted the autopsy, also testified that the autopsy was consistent with suffocation due to homicide and that the circumstances of a criminal investigation are sometimes required to make conclusions in an autopsy.
The record having thus revealed "`some proof * * *tending to prove [the act and its agency],' but not necessarily such evidence as would rise to the level of a prima facie case," the corpus delicti requirement has still been satisfied and the extrajudicial confession can be admitted. (Emphasis added in part.) State v. Van Hook (1988), 39 Ohio St.3d 256, 261-262,530 N.E.2d 883, 888-889, quoting Maranda, supra,94 Ohio St. at 370-371, 114 N.E. at 1039-1040.